Exhibit Adopted March 10, 2010 AMENDED AND RESTATED BY-LAWS of WINDTAMER CORPORATION Table of Contents ARTICLE 1- MEETINGS OF SHAREHOLDERS 1 1.1 Annual Meeting 1 1.2 Special Meetings 1 1.3 Place of Meetings 1 1.4 Notice of Meetings 1 1.5 Record Dates 2 1.6 Quorum 2 1.7 Voting 2 1.8 Proxies 2 1.9 Conduct of Meetings 2 1.10 Action Without a Meeting 2 1.11 List of Shareholders at Meetings 3 1.12 Inspectors at Shareholders’ Meetings 3 1.13 Manner of Conducting Meetings 3 1.14 Business Brought before Meetings 3 1.15 Notice of Nominations 3 ARTICLE 2 - BOARD OF DIRECTORS 4 2.1 Election and Powers 4 2.2 Number 4 2.3 Vacancies 4 2.4 Removal 4 2.5 Meetings 4 2.6 Place of Meetings 5 2.7 Notice of Meeting 5 2.8 Waiver of Notice 5 2.9 Quorum 5 2.10 Action Without a Meeting 5 2.11 Personal Attendance by Conference Communication Equipment 5 2.12 Compensation 5 2.13 Executive Committee and Other Committees 5 ARTICLE 3 - OFFICERS 6 3.1 Election of Officers 6 3.2 Removal 6 3.3 Compensation 6 3.4 Chairman of the Board 6 3.5 President 7 3.6 Vice Presidents 7 3.7 Secretary 7 3.8 Treasurer 7 ARTICLE 4 - SHARE CERTIFICATES 7 4.1 Form 7 4.2 Transfer of Shares 8 4.3 Mutilated, Lost, Stolen or Destroyed Certificates 8 ARTICLE 5 - INDEMNIFICATION 8 ARTICLE 6 – AMENDMENTS 9 6.1 Approval Required for Certain Amendments 9 6.2 By Shareholders 9 6.3 By Directors 9 6.4 Record of Amendments 9 Amended and Restated By-Laws of WindTamer Corporation ARTICLE 1- MEETINGS OF SHAREHOLDERS 1.1Annual Meeting. The annual meeting of the shareholders of the Corporation shall be held on such date and at such time as may be fixed by the Board of Directors and set forth in the notice of the meeting, for the election of directors and for the transaction of such business as may properly be brought before such meeting. 1.2Special Meetings. Special meetings of the shareholders of the Corporation may be held at any time in the interval between annual meetings. Special meetings may be called by the President, or by request of a majority of the Board of Directors, which written request shall state the purpose or purposes of the meeting and matters proposed to be acted upon thereat. Except as may be otherwise provided under New York law, Shareholders of the Corporation, acting in their capacity as such, shall not have the right to call a special meeting of shareholders. 1.3Place of Meetings. Annual and special meetings of the shareholders of the Corporation shall be held at the principal office of the Corporation or at such other place within or without the State of New York as the Board of Directors may from time to time determine. 1.4Notice of Meetings. Written or printed notice of the date, time and place of all meetings of the shareholders shall be given personally, or by first class mail, not less than ten (10) days nor more than sixty (60) days before the day fixed for the meeting, to each shareholder entitled to vote at said meeting, and, unless the meeting is an annual meeting, such notice must also state the purpose or purposes for which the meeting is called and must indicate that it is being issued by or at the direction of the person or persons calling the meeting, provided, however, that such notice may be given by third class mail not less than twenty-four (24) days nor more than sixty (60) days before the day fixed for the meeting. Such notice must also be given to any shareholder who, by reason of any action proposed at such meeting, would be entitled to have his stock appraised, if such action were taken, and such notice must specify the proposed action and state the fact that if the action is taken, the dissenting shareholder shall have appraisal rights. Such notice shall be given to the shareholder personally or by mailing it, postage prepaid and addressed to him at his address as it appears on the books of the Corporation, unless he shall have filed with the Secretary of the Corporation a written request that notices intended for him be mailed to some other address, in which event it shall be mailed to the address designated in such request. The notices, as provided for in this Section, are not required to be given to any shareholder who submits a signed waiver of notice, in person or by proxy, whether before or after the meeting. The attendance of any shareholder at a meeting, in person or by proxy, without protesting prior to the conclusion of the meeting the lack of notice of such meeting, shall constitute a waiver of notice by him. No notice of an adjourned meeting of shareholders need be given, if the time and place to which the meeting is adjourned are announced at the meeting at which the adjournment is taken, unless the Board of Directors fixes a new record date for the adjourned meeting. 1 1.5Record Dates. For the purposes of determining the shareholders entitled to notice of or to vote at a shareholders' meeting or any adjournment thereof, the Board of Directors may fix a date of record which shall not be more than sixty (60) days nor less than ten (10) days before said meeting date. For the purpose of determining shareholders entitled to express consent to or dissent from any proposal without a meeting, or for determining shareholders entitled to receive payment of a dividend or the allotment of any rights, or for any other action, the Board of Directors may fix a date of record which shall not be more than sixty (60) days prior to such action. 1.6Quorum.
